Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF OREGON



 MICHAEL MARTIN,                                                           3: 16-CV-O 1079-MC
        Plaintiff,
                                                                   ORDER FOR ATTORNEY
        v.                                                    FEES UNDER 42 U.S.C. § 406(b)

 COMMISSIONER OF SOCIAL SECURJTY,
       Defendant.




       The court finds and orders an attorney fee of $14,014.50 pursuant to 42 U.S.C. § 406(b).

The attorney fee of $6,265.17 allowed pursuant to the Equal Access to Justice Act will be

refunded to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this   S      day of _ __,v.._'-'-=·.,_J-
                                                    ____, 2018.


                                                         \_       ~  .L
                                                    Michael McShane
                                                    United States District Court Judge
